In a proceeding pursuant to CPLR article 78, inter alia, to compel respondent to place petitioner on parole or, alternatively, to provide him with a new parole hearing, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated November 18, 1977, which denied his application. Appeal dismissed as academic, without costs or disbursements. The petitioner seeks to annul the determination of the Board of Parole dated September 19, 1977, which denied him release on parole. However, the petitioner has since been released on parole and, therefore, any decision by this court would necessarily be academic (see Matter of La Croix v Olgiati, 60 AD2d 652). Titone, J. P., Rabin, Gulotta and Cohalan, JJ., concur.